                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION



 TIMOTHY TIMMONS,

               Plaintiff,                                CIVIL ACTION NO.: 6:I7-cv-116




 OFFICER MARTIN; UNIT MANAGER
 MCFARLIN; and MR. CLARK,

               Defendants.



                                          ORDER


       After an independent and de novo review ofthe entire record,the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 14. Plaintiff did not file Objections to

the Report and Recommendation. Accordingly, the Court ADOPTS the Magistrate Judge's

Report and Recommendation as the opinion of the Court. The Court DISMISSES Plaintiffs

monetary damages claims against Defendants in their official capacities and his Americans with

Disabilities Act claims and DENIES Plaintiffinforma pauperis status on appeal as to these claims.

Plaintiffs deliberate indifference and negligence claims remain pending.

       SO ORDERED,this               day of November, 2019.




                                      J. RANDAL HALL,CHIEF JUDGE
                                      UNIJED STATES DISTRICT COURT
                                     "SOIJTHERN DISTRICT OF GEORGIA
